*38The opinion of the court was delivered by
Blanchard, J.
Defendants were indicted, under Act 71 of 1894, for unlawfully issuing' tickets and cheeks redeemable only in goods at their place of business.
They appeared by counsel and moved to quaish the indictment on the ground of the unconstitutionality of the statute, setting forth in what particulars they deemed it unconstitutional and what provisions of the Constitution it infringed.
Erom a judgment sustaining the motion to quash, the State appeals.
The case is identical in its facts and law with that of the State of Louisiana vs. G. R. Eerguson et als, No. 13,625 on the docket of this court, just decided^ and for the reasons set forth in the opinion handed down in that case, the judgment herein is affirmed.
The Chief Justice, and Breaux, J., concur in the decree.